Citation Nr: 1624376	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability. 

2.  The Veteran currently has a bilateral tinnitus disability.

3.  The Veteran was exposed to acoustic trauma (loud noise) during service.
 
4.  The Veteran has had continuous symptoms of bilateral hearing loss since service separation.
 
5.  The Veteran has had continuous symptoms of tinnitus since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a) as organic diseases of the nervous system; therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these service connection claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during service due to in-service exposure to acoustic trauma and that these symptoms have continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure from weapons, artillery, and motor vehicles.  See e.g., April 2016 Board hearing transcript.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes and a current tinnitus disability.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in February 2012, the Veteran was diagnosed with sensorineural hearing loss, bilaterally.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
20
50
60
38
LEFT
20
25
25
40
60
38

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

The Board next finds that the Veteran has a current tinnitus disability.  During the February 2012 VA audiological examination, the Veteran complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has been consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service due to his work in the infantry armored division.  See February 2012 VA examination report, and April 2016 Board hearing transcript, 2-12.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board also finds the Veteran's accounts of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Further, service personnel records show that the Veteran served in the infantry armored division and received marks for being a sharpshooter with the M-14 and a marksman with the M-16 and M-60 rifles.  His military occupational specialty (MOS) was Team Leader (within the infantry), which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss and tinnitus have been continuous since service.  The Veteran's service treatment records show that he did not have any complaints, treatment, or diagnosis for hearing loss.  His audiological examinations at entrance and separation from service were essentially "normal."  Service treatment records do not reflect any complaint, treatment, or diagnosis of a hearing loss or tinnitus disability, or otherwise reflect a reported history or findings of an auditory injury.  Although the Veteran was not specifically diagnosed with a hearing loss or tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished and ringing became constant in his ear during service and continued to worsen since service separation.  See Board hearing transcript, 18.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused his current bilateral hearing loss and tinnitus disabilities, or to have caused chronic or continuous symptoms of either disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.  As the Veteran's current bilateral hearing loss and tinnitus disabilities are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did experience continuous symptoms of bilateral hearing loss and tinnitus since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

The February 2012 VA examiner conceded that the Veteran was exposed to various acoustic traumas during service without the use of hearing protection, but opined that his current hearing loss and tinnitus are less likely than not related to service.  Her opinion was based on the lack of treatment records for these disabilities and the "normal" audiometric results that were reported at entrance and separation from service.  However, in Hensley v. Brown, the Court explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  5 Vet. App. 155, 159-60 (1993).  The examiner also noted that the Veteran did not endorse onset of tinnitus or hearing loss until at least one year post-service.  The Veteran clarified in his testimony before the undersigned that his symptoms of both disabilities began approximately after his first year in service.  See Board hearing transcript, 4-5.  Regardless, the Board does not need to reach the weight assignable to this VA examination opinion because the Board is granting service connection based on continuous symptoms of bilateral hearing loss and tinnitus since service under 38 C.F.R. § 3.303(b) rather than on a relationship (or nexus) between the bilateral hearing loss and tinnitus and active service in the absence of symptoms that confirm the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Despite the absence of documented post-service treatment related to the hearing loss for many years, the lay evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran is competent to report symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's report of continuous symptoms to be credible.

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss and tinnitus began during service and continued to worsen since service separation.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss and tinnitus symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  There can be no doubt that further inquiry and record development could be undertaken with a view towards development of these claims.  Specifically, the Board could seek further record requests from the Veteran's private audiologists that treated him post-service.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Veteran has competently and credibly testified that he experienced symptoms of tinnitus and decreased hearing acuity during service that have continued until the present day.  His tinnitus and hearing loss eventually was diagnosed by a medical professional and the record reflects his bilateral hearing loss meets the thresholds required by VA under 38 C.F.R. § 3.385.  

The Board finds the Veteran's assertions of the onset of bilateral hearing loss and tinnitus during service and his reports of bilateral hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnosis, are sufficient to place in equipoise the question of whether the current bilateral hearing loss and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss and tinnitus, presumptive service connection for bilateral hearing loss and tinnitus are warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER


Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


